                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                      Plaintiff,              )
                                              )
       v.                                     )      Cause No. 1:16-cr-0225-SEB-DML
                                              )
BRANDON M. DITCHLEY,                          )                              - 01
                                              )
                      Defendant.              )



                             REPORT AND RECOMMENDATION

       On June 18, 2019, the Court held a hearing on the Petition for Warrant or Summons for

Offender Under Supervision filed on May 15, 2019. Defendant Ditchley appeared in person with

his appointed counsel, Michael Donahoe. The government appeared by Will McCoskey,

Assistant United States Attorney. U. S. Parole and Probation appeared by Officer Tim Hardy.

       The Court conducted the following procedures in accordance with Fed. R. Crim. P.

32.1(a)(1) and 18 U.S.C. § 3583:

       1.      The Court advised Defendant Ditchley of his rights and provided him with a copy

of the petition. Defendant Ditchley orally waived his right to a preliminary hearing.

       2.      After being placed under oath, Defendant Ditchley admitted violation numbers 1,

2, and 3. [Docket No. 57.]

       3.      The allegations to which Defendant admitted, as fully set forth in the petition, are:
Violation
Number          Nature of Noncompliance


     1          “You must refrain from an unlawful use of a controlled substance.”

                On April 11, 2019, Brandon Ditchley submitted a urine specimen which
                tested positive for amphetamines. Several unsuccessful attempts to locate
                the offender have been made to confront him regarding his drug screen
                results. The sample was forwarded to Alere Laboratory where it confirmed
                positive for amphetamine and methamphetamine.

     2          “You shall report to the probation in a manner and frequency
                directed by the court or probation officer.”

                Attempts to contact Mr. Ditchely in person or via phone were made on
                April 15, 18, 19, 23, 24, 26, May 1, 2, and 9, 2019. Messages were left
                with roommates or family on each occasion asking the offender to contact
                the probation office. On May 6, 2019, Brandon Ditchley failed to report
                for a scheduled office visit, and his whereabouts is unknown.

                As previously reported to the Court, Mr. Ditchely failed to report for a
                scheduled office visit on November 15, 2018. This appointment was set
                after repeated attempts to locate him were unsuccessful. A warrant was
                issued on December 10, 2018, and he was arrested on April 5, 2019.

 3              “You shall reside in a residential reentry center for a term of up to
                180 days. You shall abide by the rules and regulations of the facility.”

                On May 13, 2019, Brandon Ditchley failed to report to the residential
                reentry center (Volunteers of America). On May 9, 2019, the probation
                officer hand delivered a letter to the offender's residence instructing him to
                report to the residential reentry center. The letter was given to one of the
                offender's roommates at his reported residence. The roommate was asked
                to make sure the offender received the letter.

4.       The parties stipulated that:

         (a)    The highest grade of violation is a Grade B violation.

         (b)    Defendant’s criminal history category is IV.

         (c)    The range of imprisonment applicable upon revocation of supervised
                release, therefore, is 12 to 18 months’ imprisonment.




                                          2
       5.       The parties jointly recommended a sentence of twelve (12) months and one (1)

day with no supervised release to follow. Defendant requested placement at FCD Greenville.

       The Magistrate Judge, having considered the factors in 18 U.S.C. § 3553(a), and as more

fully set forth on the record, finds that the Defendant violated the conditions in the petition, that

his supervised release should be revoked, and that he should be sentenced to the custody of the

Attorney General or his designee for a period of twelve (12) months and one (1) day with no

supervised release to follow. The Defendant is to be taken into custody immediately pending the

District Judge’s action on this Report and Recommendation. The Magistrate Judge will make a

recommendation of placement at FCI Greenville.

       The parties are hereby notified that the District Judge may reconsider any matter assigned

to a Magistrate Judge. The parties waived the fourteen-day period to object to the Report and

Recommendation.


       Dated: 06/26/2019
                                                _______________________________
                                                 Tim A. Baker
                                                 United States Magistrate Judge
                                                 Southern District of Indiana




Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system

United States Probation Office, United States Marshal




                                                  3
